UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) ( X ) ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. FOR THE FISCAL YEAR ENDED MAY 31, 2013 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number 0-54205 HUAYUE ELECTRONICS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Securities Registered Pursuant to Section 12(b) of the Exchange Act: NONE Securities Registered Pursuant to Section 12(g) of the Exchange Act: COMMON STOCK, $0. (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √_ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes No √_ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√_No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes√_ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405) is not contained herein, and will not be contained,to the best of registrant'sknowledge,in definitive proxy or informationstatements incorporatedby referencein Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No √_ As of November 30, 2012, the last day of the registrant’s most recent fiscal second quarter, the aggregate market value of the common stock held by non-affiliates was $23,920,413 based upon the closing sale price on November 30, 2012 of $3.00 per share. As of August 28, 2013, there were 31,327,741shares of common stock outstanding. Documents incorporated by reference: NONE PART I FORWARD-LOOKING STATEMENTS: NO ASSURANCES INTENDED In addition to historical information, this Annual Report contains forward-looking statements, which are generally identifiable by use of the words “believes,” “expects,” “intends,” “anticipates,” “plans to,” “estimates,” “projects,” or similar expressions. These forward-looking statements represent Management’s belief as to the future of Huayue Electronics, Inc.Whether those beliefs become reality will depend on many factors that are not under Management’s control.Many risks and uncertainties exist that could cause actual results to differ materially from those reflected in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in Section 1A of this Report, entitled “Risk Factors.” Readers are cautioned not to place undue reliance on these forward-looking statements. We undertake no obligation to revise or publicly release the results of any revision to these forward-looking statements. ITEM 1.BUSINESS Huayue Electronics, Inc. is a Delaware corporation that, through a subsidiary, owns all of the registered capital of Changzhou Huayue Electronic Co., Ltd. (“Changzhou Huayue”).Changzhou Huayue was organized in 1999 under the laws of the People’s Republic of China (“PRC”).Changzhou Huayue is engaged in the businesses of developing, producing and selling two major product lines: ● energy efficient lights including high frequency induction lights and LED lights; ● electrolytic capacitors. While revenues in fiscal year 2013 (which ended on May 31, 2013) were split approximately 73%-27% between these two business lines, we anticipate that our future growth will be derived primarily from the lighting business. History of Changzhou Huayue Changzhou Huayue was founded in November, 1999 as a corporation under the laws of the PRC by Mr.Shudong Pan.Initially, Changzhou Huayue was engaged in the business of developing, producing and selling electrolytic capacitors.In 2008, Changzhou Huayue’s management team decided to expand the company’s activities by entering the business of producing and selling high frequency induction lights.Towards this end, Changzhou Huayue leased and outfitted a production facility in Changzhou in 2009. Following its entry into the induction lighting business, Changzhou Huayue obtained the required PRC government certificates and a patent for induction lamps in March, 2009.During the first half of 2010, the company met certification requirements for compliance with international and European Community standards.Changzhou Huayue participated in the drafting of three of the PRC National Induction Lighting Efficiency Standards and acted as the principal drafter of two of them. China’s Standardization Administration finally approved three induction standards in late 2012, which means all regulated corporations and government entities can now procure induction lighting from listed companies. Changzhou Huayue, as one of the principle drafters, was listed on all three and ranked number 1 on one of them. In 2011, Changzhou Huayue added a full line of LED products to further meet global lighting demand. 1 History of Lighting Both LED lights and high frequency induction lights represent the fourth generation of lighting products.The first three generations were incandescent lights, fluorescent lamps and energy-saving lights: ● The incandescent light bulb, invented by Thomas Edison in 1879, creates light by heating a filament inside the tube.The heat makes the filament white hot, producing visible light.Because light is created through heat, about 90% of the energy these lamps produce is in the form of heat or infrared radiation. · In the early 20th Century, conventional fluorescent lights were patented.In these lamps, mercury vapor or another type of gas in the tube, when excited by an electrode, produces invisible ultraviolet light.These light waves hit the white powder coating on the inside of the tube, called phosphors, which then produces white visible light.This method of producing light is more energy efficient than incandescent lighting, producing only about 30% of the heat. · Energy-saving lamps, such as compact fluorescent lights, were developed to replace standard incandescent bulbs, producing the same amount of light with reduced power use and cost.However, the presence of electrodes in conventional fluorescent lights imposes many restrictions on lamp design and performance and limits lamp life. In contrast to traditional lamps, induction lights and LED lights involve neither filaments nor electrodes, and no electrical connection goes on inside the glass tube.Instead, for induction lights, energy is transferred through the glass tube solely by electromagnetic induction.Power to create the light is transferred from outside the glass tube by means of a magnetic field.As with a conventional fluorescent lamp, the power excites mercury or a mercury alloy, producing ultraviolet light which hits the phosphors resulting in visible light. “LED” is the acronym for light emitting diode, the element of LED lighting that transforms electric current into light. Engineers create diodes by pairing a negatively charged semiconductor. When electric power is connected to the diode, the semiconductors are forced into imbalance and release light as electrons jump to a different energy level. Types of Induction Lamps and Our Edge There are two basic types of induction lights:external induction lamps and internal induction lamps.In an external induction lamp, electromagnets are wrapped around a part of the tube.The tube contains mercury atoms which are provided by a pellet of mercury amalgam.High frequency energy from the ballast is sent through wires which are wrapped in a coil around a ferrite inductor.This creates a powerful magnetic force, which excites the mercury atoms.Aswith the other forms of fluorescent lighting, the mercury emits ultraviolet light which hits the phosphors and produces visible light. Internal induction lamps resemble incandescent lights in shape.The bulb contains inert gas, a pellet from a mercury amalgam or alloy, phosphors coating the interior, and a glass tube extending from bottom of the bulb to form a cavity.This test tube-like cavity contains an induction coil wound around a ferrite shaft.The inductor is excited by high frequency electric power from an external ballast.This causes a magnetic field to penetrate the glass and excite the mercury atoms, which emit ultraviolet light.These waves are converted to visible light by the phosphor coating. 2 The induction technology developed by Huayue enables us to make all our induction lamps internal. There are no stand-alone power components attached.In addition, we have achieved universal adaptability in our induction lamps, so customers can simply replace conventional bulbs without changing any part of their electric system. Huayue LED lights and Our Edge The development of LED lighting by Changzhou Huayue was premised on our expectation that the global cost of diodes will decline as demand widens, so that competition in the LED marketplace will be based on the ability of the lamp manufacturer to efficiently assemble high quality lamps.Our research and development efforts, therefore, were focused on techniques to reduce manufacturing cost while maintaining product quality. Changzhou Huayue is not a manufacture of the actual light emitting diodes; but our experience in the capacitor industry has provided us the relationships that allow us to purchase high quality diodes at competitive prices. We incorporate these diodes into our proprietary product design to achieve a balance of high quality and low cost. Advantages of LED and Induction Lighting LED lamps and high frequency induction lamps have a number of advantages over other types of lighting: ● Longer Life Span.Electrodes in incandescent and conventional fluorescent lamps decay, producing less light over time, and are generally the limiting factor in the lives of the light.The average life span of a traditional lamp is no more than one year.By avoiding the use of electrodes, induction lamps and LED lamps can have life spans of up to 60,000 hours. As a result, we are able to offer five year warranties on our products.The extended life reduces the frequency and cost of replacement. It also makes our lamps particularly suitable for locations or structures where servicing and light replacement are difficult. ● High Luminous Efficiency.Electrodes in incandescent or conventional fluorescent lighting give rise to power loss and place limits on the gas pressure and its composition.These restrictions do not apply to electrodeless LED and induction lighting. As a result, the power rating and light output of the lamps can be significantly increased. ● Quick Start.Both LED and induction lights can be started or restarted without pre-heating.Only a low current is necessary to initiate operation.This enables the size of the distribution box to be reduced, lowering the installation cost.Their quick start-up makes both technologies particularly well suited for emergency lighting. ● Automatic Brightness Adjustment.All our products can be designed to incorporate programmable smart cards, which can adjust the level of brightness based on such factors as the time of day or the level of natural light.The lamps can function at any point down to 30% of their capacity, providing significant flexibility. ● Ballast Efficiency.High frequency ballasts operate at around 98% efficiency while 10-15% of the energy is wasted by the ballast in traditional lighting designs.As a result¸ our ballasts reduce energy demand and the related pollution. ● Energy Efficiency.Both technologies can save as much as 75% of the energy that would be used in conventional fluorescent lamps. ● Environmentally Friendly.Induction lights use amalgams (mercury alloys) instead of liquid mercury.This difference reduces the amount of pollution that occurs from the disposal of the lamps. LED lamps do not contain mercury. ● High Lighting Quality.Because they operate at a high frequency, induction lights do not produce glare and do not flicker.This makes them ideal for use in the workplace, avoiding those lighting effects that can cause migraines. LEDs also emit steady light, producing a very limited amount of flickering under steady current. 3 Our Applications Changzhou Huayue, as of 2013, is targeting the commercial/industrial sector with its induction products. Followings are some of our applications: ● High Bay Lighting.Factories with high ceilings often require that the surface brightness of the lighting source be lowered to an indoor natural lighting level.Induction lamps provide a bright, but more pleasant, lighting source than traditional forms of lighting in these plants.Where they have been installed, the accident rate has gone down and less energy is consumed.For these reasons, Chinese factories are increasingly using induction lamps. ● Roadway Lighting.Induction lamps are well suited for the lighting of roadways, particularly in locations where maintenance is difficult.For example, the Nanpu Bridge lighting project used induction lamps, which resulted in a 34% reduction in cost from the original lamps. ● Lighting in Tunnels.Because of their lack of glare, quick start, ability to automatically adjustbrightness, and lower maintenance cost, induction lamps are used in over 100 tunnels in the PRC, such as the Shanghai Waitan Tunnel and all the tunnels on the Wuhan-Guangzhou high-speed railway. ● Lighting for Public Facilities.The ability to adjust the brightness level through programmable smart cards makes induction lamps highly attractive for use in outdoor public locations. Our LED products are particular popular for indoor lighting projects such as public library, hospital and schools. Marketing of our LED products is focused on the domestic and home office sector., Huayue is now actively looking for retail channel both domestically and internationally that will target home/office owners. We believe that LED products will be the engine for our international growth, as our ability to provide quality products at a highly competitive price should permit the Company to penetrate the global market aggressively. Energy Efficient Lighting:Competition The global market for lighting products is dominated by very large multi-national corporations headquartered outside of the PRC, such as Philips, Osram (a subsidiary of Seimens) and General Electric. We believe that, to date, these companies have not made induction lighting a priority.The market for LED lights, on the other hand, is highly competitive as Philips, in particular, has made this market a priority.We believe that Huayue will be able to compete in this market as the cost-effective design of our products will provide us significant price advantages. In addition, our technological advances are protected by 88 patents issued in the PRC. Nevertheless, the multi-national giants have many times the resources of Changzhou Huayue; so the competitive situation could be daunting. 4 For induction lighting, we also have numerous domestic competitors in the market for induction lighting.Most of these companies have targeted the low power segment, as opposed to the high frequency products that are Changzhou Huayue’s focus.We believe that those competitors that have attempted to develop high power induction lighting have encountered serious problems, including low research productivity, unsophisticated product design, unstable quality control, and limited product applicability. Huayue believes it has significant competitive advantages over these local enterprises.Along with having our technology protected by international patents, our products benefit from representing high quality at a low cost.The incorporation of smart cards into our lamps provides constant power control and the ability to automatically adjust brightness.We have the facilities to mass produce 300 watt induction lamps with long lives that do not require frequent maintenance, as demonstrated by our warranties. We also have substantial equity in our brand name.Our electrolytic capacitors achieved widespread domestic popularity and became internationally known through their export to ten countries.Since our entry into the efficient lighting market, we have won a number of awards and have been appointed to serve important industry functions by the PRC government. Huayue further believes that it derives a meaningful distribution and transportation advantages from its location in a central area for lighting companies in the town of Zouqu in Changzhou City.Changzhou City is located in the “Yangtze River Golden Triangle” within drivable distance from twoof the PRC’s largest cities, Shanghai and Nanjing.In addition, the Shanghai-Nanjing Railway, the Shanghai-Nanjing highway and the Beijing-Hangzhou Grand Canal run through the city of Changzhou. Marketing and Distribution Huayue believes that the annual market demand for all types of industrial lighting in China is 400 billion Chinese Renminbi (“RMB”), or $62.7 billion, with the lighting of public facilities and high bays accounting for 300 billion RMB of this amount and the remaining 100 billion RMB relating to the lighting of private property.Huayue has targeted the former segment of this market.The market for induction lighting in the PRC has been estimated to be as large as 100 billion RMB.Our entry into the international market will further expand our sales potential. We recently changed our domestic distribution strategy for induction lights.Prior to fiscal 2012 our target market for lighting products had been end users, to whom our in-house sales staff marketed directly.During fiscal 2012 we added an emphasis on developing customer relationships with regional distributors of lighting products and construction materials.This method has proved successful, being one of the main drivers for our revenue increase.Our sales transactions with distributors are not significantly different than our sales transactions with end users:none of our distributors has been given an exclusive territory, their purchases are based on the same price list as we give to end users, and our revenue recognition policies are the same for each type of sale.However, the relationship with distributors provides us a cost-effective way of expanding the scope of our marketing. The largest contribution to the growth of our sales in fiscal 2013 was our decision to offer installation services along with our lighting products.Customers who contributed more than 42% of our sales in fiscal 2013 took this option.The new program also provides a boost to our profitability, as the gross margin on the installation services has been 55%, compared to the 45% gross margin that we realize on sales of lighting products alone. 5 A growing aspect of our lighting business is our participation in energy management contracts (“EMC”). In this business model, energy efficient equipment is sold to an end user on a payment plan designed to net no cost to the customer: payments by the customer are scheduled to conform to the savings realized from use of the energy efficient equipment.Changzhou Huayue offers this option to customers directly as well as to contractor as part of a broader EMC program.Although an EMC sale results in significantly longer payment terms than a conventional net-90 days sale, profit margins on EMC sales are far higher than on conventional sales, as customers are much less price-resistant in the EMC model. Historically, Changzhou Huayue had exported its electrolytic capacitors and related products to the United States, Europe and other countries in Asia, creating global brand awareness.For our induction lighting products, we have been securing the government approvals necessary to engage in export, and are currently in the process of negotiating terms with prospective international sales agents.Our plan is to price our products sold internationally at a 20% premium to our domestic sales, in order to provide a margin for adverse currency movements. In addition, once we receive approval for international marketing, we will be eligible to purchase receivables insurance that the Chinese government offers for eligible offshore sales.Besides significantly reducing the risk of international sales, the government insurance facilitates receivables financing, which is generally difficult in China. Induction Lighting:Involvement of the PRC Government Changzhou Huayue has enjoyed the support of the PRC government.Leaders within the government as well as specialists from such entities as the Policy Research Center of the Communist Party of China and the Economic Research Office of the State Council visited our site and reviewed our technology in early 2010.That same year, a group of experts recommended that the induction lighting industry and its technology be further developed as a matter of public policy.As a result, the PRC government designated induction lamps as high-efficiency products that would be eligible for preferential policies and subsidies.Among the benefits that we have received from the government’s favorable attitude toward induction lighting are the following: · Having qualified for the Chinese government’s incentive program to promote innovation in technology, Changzhou Huayue currently enjoys a 15% income tax rate (reduced from the standard 25% corporate income tax rate) until 2014, at which time we will be eligible to apply for an extension. · The national government’s policy favoring the use of induction lighting has expanded the market for our products. In cooperation with several of our customers who serve as contractors on projects funded by various governmental ministries and commissions, we have installed induction lamps on the Shengli Oilfield and the Shanghai Middle Ring Highway, and are working on the installation of induction lamps as a part of such projects as Beijing International Airport, Petro China, SinoPec and Saicgroup.Huayue believes that these projects will improve awareness of our brands and expand our market share. Electrolytic Capacitors Changzhou Huayue’s historic business has been the development, manufacture and sale of electrolytic capacitors.This business contributed approximately 80% of our revenues in the year ended May 31, 2010, 44% of our revenue in the year ended May 31, 2011, and 38% of our revenue in the year ended May 3,1 2012.This number has further declined to 27% as our revenue from efficient lighting increase in the year ended May31, 2013. We manufacture the electrolytic capacitors in the same facility in Changzhou as the induction lamps, but in a different workshop.We distribute our capacitors through both domestic retailers in the PRC and international trading companies.Strong sales and performance of this product line in the past have created good will for Changzhou Huayue and established a global brand. 6 Competition in the market for electrolytic capacitors has been particularly intense in recent years.A number of firms have entered the industry, many of which are larger and have technology superior to that of Changzhou Huayue.We have responded by targeting the lower end of the market where we remain competitive on the basis of price, name recognition, and the dependence of clients who have purchased our capacitors in the past.However, given these difficult competitive conditions and the increasing cost of labor, we have determined, as a strategic matter, not to make significant additional investments in this area.Moreover, the technology is fairly developed and only 5% of our product development expenditures over the past three years have related to this business. Raw Materials and Our Suppliers In connection with our induction lighting business, we purchase glass shells, high temperature cables, power supplies, mercury amalgam, and aluminum blocks.The key supplies purchased for our electrolytic capacitors are positive and negative foil. During fiscal year 2013 we significantly revamped our purchasing policies.In the prior year, ended May 31, 2012, Changzhou Huayue purchased 68% of its materials from Shanghai Mahe Electronics Company, Ltd. (“Shanghai Mahe”).Shanghai Mahe did not have any other business relationships with either Changzhou Huayue or any of its affiliates.We also acquired 10% of our materials during the year ended May 31, 2012 from Wujiang Xinfeng Electronics Company, Ltd. (“Wujiang Xinfeng”).Subsequently, management determined that reliance on purchases from Shanghai Mahe and Wujiang Xinfeng posed risks to our productivity.For that reason, during the 2013 fiscal year we adding a number of suppliers such as Anhui Tianchangxinlong , Changzhou Ruiqi Electronics, Yangzhou Ruike, and Jiangsu Baoying. As a result, there was no major reliance on suppliers during the fiscal year ended May 31, 2013. Our Customers Throughout our history, the bulk of our annual sales have been made to a few major customers.However, with the growth in our lighting business, the degree of concentration in our customer list has declined. During the year ended May 31, 2010, when capacitors dominated our sales, our top five customers accounted for 41% of our sales. During the year ended May 31, 2012, when lighting products dominated, the top five non-affiliated customers accounted for 22% of our revenue, with no single non-affiliated customer representing more than 10% of revenue. Sales to a single affiliated company, Changzhou Teweile Energy-saving Lighting Tech Co., Ltd. (“Changzhou Teweile”), produced 48% of our revenue during fiscal 2012.Changzhou Teweile is owned by Li Xinmei, a member of our board of directors and spouse of our CEO.We utilized this conduit for sales during fiscal 2012 because, prior to the date when Huayue became a public company, Changzhou Teweile had developed an important customer base.In the first quarter of fiscal 2012, before we became a public company, we sold approximately $1.4 million in goods to Changzhou Teweile at cost.Since that time, all sales to Changzhou Teweile have been at market prices. For the 2013 fiscal year, there were two significant accounts which together produced 30% of our revenue. These are project-based contracts in Yinchuan and with Muyang Holding Ltd. We do not anticipate any future reliance or repeated sale with these same customers. 7 Intellectual Property We have proprietary rights with respect to our technology.We are currently operating with 88 patents and have 30 new applications pending. We believe that the breadth of description of our patents gives us significant protection. Changzhou Huayue also uses holds registered trademarks for its LED, induction lamp and electrolytic capacitor businesses. Insurance Changzhou Huayue maintains the insurance required by the PRC Labor and Social Security Law.That law mandates that we contribute an amount equal to a percentage of our payroll to several multi-employer welfare programs.The aggregate contribution is approximately 25% of payroll.As a result, as our business expands and our payroll increases, our contributions to these programs will increase proportionately. In addition, we insured certain property against accidents in our commercial insurance policy.The total annual premium on this policy is 658,600 RMB or $105,000. Environmental Considerations Induction lamps, such as those manufactured by Changzhou Huayue, are considered to be highly environmentally friendly and preferable to induction and fluorescent lights on environmental grounds.Because of their longer life spans, induction lamps need to be discarded much less frequently.Moreover, the solid mercury amalgam used in induction lamps can be disposed of with reasonable efforts and does not produce either water or ground pollution. We spent about 800,000 RMB, or $129,000, in the year ended May 31, 2013 on compliance with environmental laws and regulations.Because we have designed our productionwith environmental concerns in mind, we do not expect this amount to increase in the coming years. Employees We currently have a total of 106 employees.Of the overall total, 25 employees are in management.13 employees specialize in research and development and a team of 30 employees are devoted to sales.The remainder of our employees are in production. ITEM 1A. RISK FACTORS Investing in our common stock involves risk. You should carefully consider the risks described below together with all of the other information contained in this Report, including the financial statements and the related notes, before deciding whether to purchase any shares of our common stock. If any of the following risks occurs, our business, financial condition or operating results could materially suffer. In that event, the trading price of our common stock could decline and you may lose all or part of your investment. 8 The market for energy efficient lights is highly competitive, which could adversely affect our sales and financial condition. Several major multi-national enterprises dominate the global market for lighting.These competitors are much larger than we are and have substantially greater financial resources that allow them to be in a better position to withstand changes in the industry.Many also have been in the business for a longer period of time and have greater accumulated experience and higher global name recognition.In addition, our existing competitors may introduce new products based on alternative technologies that may cause us to lose customers which would result in a decline in our sales volume and earnings.It is also likely that new competitors will enter the lighting market in China.These entities may broaden or enhance their offerings to provide a product similar to ours or to compete more effectively with our products.While we currently have advantages over our competitors in certain limited portions of the Chinese market for energy efficient lighting, there can be no assurance we will be able to maintain these advantages over time.The effort necessary to compete effectively - funding acquisitions, hiring new employees, broadening sales efforts and incurring the other costs of marketing expansion - will increase expenses and thus adversely affect our margins.Costs incurred in research and development may also increase.Competition could cause us to lose market share, or increase expenditures or reduce pricing, each of which would have an adverse effect on the results of our operations, cash flows and financial condition. We have been actively engaged in the energy efficient lighting business, the anticipated source of the enterprise’s growth, only since 2009.Unless we effectively manage our growth, we may not be profitable. Although Changzhou Huayue was founded in 1999, until 2009 we were engaged solely in the electrolytic capacitor business, a business that is substantially unrelated to our lighting operations. While we have met with initial success in the development, production and sales of energy efficient lamps, there can be no assurance that this will lead to positive financial results in the future.Management also anticipates a major expansion of the operations carried on by Changzhou Huayue.To achieve the objectives in our business plan, we must hire and train additional personnel and will require new equipment, facilities, information technology and other infrastructure resources.We do not know if we will be able to expand our business rapidly enough or adequately manage this growth.If we do not accurately predict demand for our products, we may have too much or too little production capacity.If growth is not effectively managed, it may have a substantial negative impact on our operations and profitability.Also, improvement may be needed in operational, financial and management controls and our reporting systems and procedures.The complexity of, and intense competition in, this business will cause us to face many challenges, some of which are not foreseeable.If an ongoing source of financing is not available, the ability to continue ongoing operations could be compromised. Our expansion into the international market will require capital investment, which may result in dilution of the equity of our present shareholders or significantly increased borrowing costs. Our business plan contemplates that we will expand our sales both domestically and internationally.To achieve that aim, we will need capital.So our business plan contemplates that we will raise $30 million in capital during the next two years in order to build a new production and sales distribution center and implement our growth strategy.We intend to raise all or a large portion of the necessary funds by selling equity in our company.At present we have no commitment from any source for those funds.We cannot determine, therefore, the terms on which we will be able to raise the necessary amounts.It is possible that we will be required to dilute the value of our current shareholders’ equity in order to obtain the funds.On the other hand, if we are forced to borrow these amounts, our cost of capital will significantly increase.But if we are unable to raise the necessary funds, our growth will be limited, as will our ability to compete effectively. 9 The nature of our receivables and the unavailability of receivables financing in China will restrict our cash flows, and may interfere with our ability to fund growth. Our standard arrangement with customers requires payment for sales 90 days after delivery.In many situations, however, we afford customers much longer to pay.For example, when we provide lamps to contractors working on government construction projects, we respect the government practice of paying only after the entire project is inspected by requiring payment 90 days after actual installation of the lamps.In addition, a growing portion of our business involves entering into energy management contracts with customers or participating in energy management contracts written by contractors, under which the customer is not required to pay until cost savings from the energy efficient lamps are realized.In these and similar circumstances, our collection of receivables will take place over an extended period of time.In the meantime, however, the current efforts of China’s government to restrict bank lending and control monetary expansion prevent us from financing our receivables.As a result, in many cases our cash resources must be used to pay ongoing expenses before the cash revenue arising from those expenses is collected.This situation limits our cash resources and may, in turn, limit our growth and prevent us from taking advantage of opportunities for expansion and market penetration that present themselves. Changes in technology could make our products obsolete or uneconomic. Our proprietary technology for energy efficient induction lamps is a key competitive advantage for us.Certain aspects of our lamps are protected by patents in the PRC.However, new developments in the field of lighting are occurring at a rapid pace, and there can be no assurance that such development will not give rise to a different type of lamp that is superior to those offered by Changzhou Huayue.To the extent that our competitors can take advantage of new technologies, competition in the market for lighting will increase and our revenues could decline. Our inability to protect our trademarks, patent and trade secrets may prevent us from successfully marketing our products and competing effectively. Failure to protect our intellectual property could harm our brands and our reputation, and adversely affect our ability to compete effectively. Further, enforcing or defending our intellectual property rights, including our trademarks, patents, copyrights and trade secrets, could result in the expenditure of significant financial and managerial resources. We produce, market and sell our products under the brand “Huayue” using a number of trademarks that we have registered.We cannot provide any assurance that trademark protection will provide adequate protection for our brands. We regard our intellectual property, particularly our trademarks and trade secrets, to be of considerable value and importance to our business and our success. We rely on a combination of trademark, patent, and trade secrecy laws, and contractual provisions to protect our intellectual property rights. There can be no assurance that the steps taken by us to protect these proprietary rights will be adequate or that third parties will not infringe or misappropriate our trademarks, trade secrets or similar proprietary rights. In addition, there can be no assurance that other parties will not assert infringement claims against us, and we may have to pursue litigation against other parties to assert our rights. Any such claim or litigation could be costly and we may lack the resources required to defend against such claims. In addition, any event that would jeopardize our proprietary rights or any claims of infringement by third parties could have a material adverse effect on our ability to market or sell our brands, and profitably exploit our products. 10 We currently benefit from the support of the PRC government and would be adversely affected were the government to change its view. The PRC government provides Changzhou Huayue with the benefits of preferential policies.Among the benefits that have had a direct impact on our financial results are grants for technology development and favorable tax rates.Of perhaps even more importance to our overall financial results is the fact that induction lamps are on the government procurement list and the national government has expressed a policy favoring the use of induction lamps in government funded construction projects.Projects initiated by government ministries and commissions have increased the demand for our products.If the government were to change its position on the induction lighting industry in general, or Changzhou Huayue specifically, it would have a material adverse effect on the company. Our electrolytic capacitor business operates at a disadvantage to certain competitors, and we have not make substantial new investments in this activity, making it highly unlikely that it will generate any meaningful growth in the future. The market for electrolytic capacitors in the PRC is highly competitive, and the product is mature.We regard it as a sunset business.40 of our employees work in this area, and workforce turnover and increased labor costs are significant problems.Certain of our competitors have advantages in technology and economies of scale.We have targeted the lower end of the market, where we can continue to compete, but have not, and will not, devote significant additional resources to this business, either for research and development or new facilities.We hope to maintain the absolute levels of revenue and profit of the electrolytic capacitor business, but do not view it as a source of future growth. We may have difficulty establishing adequate management and financial controls in the PRC. The PRC has only recently begun to adopt the management and financial reporting concepts and practices that investors in the United States are familiar with.This is a significant change for Huayue’s management.We currently do not have employees who have the experience necessary to implement the kind of management and financial controls that are expected of a U. S. public company and may have difficulty hiring and retaining such employees in the PRC.If we cannot establish such controls, we may experience difficulty in collecting financial data and preparing financial statements, books of account and corporate records and instituting business practices that meet U.S. standards. General economic conditions in the PRC, including difficult credit and construction markets, affect demand for our products. The success of our future sales efforts will to an extent depend on the positive momentum of the Chinese economy and the strength of Chinese public entities and enterprises.Recent actions by the governmental authorities indicate a desire to slow the acceleration of the economy.Also, many observers are predicting a significant drop in commercial real estate prices, which would have a material negative impact on the overall economy.A significant economic slowdown or, more importantly, a recession could substantially hinder our efforts to implement our business plan. Currency fluctuations may adversely affect our operating results. Changzhou Huayue generates revenues and incurs expenses and liabilities in RMB.However, Huayue will report its consolidated financial results in the United States in U.S. Dollars.As a result, our financial results will be subject to the effects of exchange rate fluctuations between these currencies.From time to time, the PRC government may take action to stimulate the Chinese economy that will have the effect of reducing the value of the RMB.In addition, international currency markets may cause significant adjustments to occur in the value of the RMB.Any such events that result in a devaluation of the RMB versus the U.S. Dollar will have an adverse effect on our reported results.We have not entered into agreements or purchased instruments to hedge our exchange rate risks. 11 Capital outflow policies in China may hamper our ability to pay dividends to shareholders in the United States. The PRC has adopted currency and capital transfer regulations. These regulations require that we comply with complex regulations for the movement of capital.Although PRC governmental policies were introduced in 1996 to allow the convertibility of RMB into foreign currency for current account items, conversion of RMB into foreign exchange for capital items, such as foreign direct investment, loans or securities, requires the approval of the State Administration of Foreign Exchange. We may be unable to obtain all of the required conversion approvals necessary for our operations, and the PRC regulatory authorities may impose greater restrictions on the convertibility of the RMB in the future. Because most of our future revenues will be in RMB, any inability to obtain the requisite approvals or any future restrictions on currency exchanges will limit our ability to pay dividends to our shareholders. We cannot determine whether, under the EIT Law, we may be classified as a “resident enterprise” of China. Such classification would likely result in unfavorable tax consequences to us and our non-PRC stockholders.Our inability to make the determination will subject our shareholders to uncertainty regarding whether sale of their shares will subject them to taxation in China. Under the New Income Tax (“EIT”) Law, enterprises established outside the PRC whose “de facto management bodies” are located in the PRC are considered “resident enterprises” and their global income will generally be subject to the uniform 25% enterprise income tax rate. On December 6, 2007, the PRC State Council promulgated the Implementation Regulations on the New Income Tax Law (the “Implementation Regulations”), which define “de facto management bodies” as bodies that have material and overall management control over the business, personnel, accounts and properties of an enterprise. In addition, a recent circular issued by the State Administration of Taxation on April 22, 2009 provides that a foreign enterprise controlled by a PRC company or a PRC company group will be classified as a “resident enterprise” with its “de facto management bodies” located within the PRC if the following requirements are satisfied: i. the senior management and core management departments in charge of its daily operations function mainly in the PRC; ii. its financial and human resources decisions are subject to determination or approval by persons or bodies in the PRC; iii. its major assets, accounting books, company seals, and minutes and files of its board and shareholders' meetings are located or kept in the PRC; and iv. more than half of the enterprise's directors or senior management with voting rights reside in the PRC. Because the EIT Law, its implementing rules and the recent circular are relatively new, no official interpretation or application of this new “resident enterprise” classification is available. Therefore, it is unclear how tax authorities will determine tax residency based on the facts of each case.Because we lack guidance regarding how the PRC tax authorities will interpret and apply the EIT Law, our management has determined that it will not make a decision as to whether Huayue Electronics is a resident enterprise for PRC enterprise income tax purposes unless and until we either plan to remit funds from our Chinese subsidiary to its Delaware shareholder or we plan to pay dividends to the shareholders of our U.S. parent corporation.In either situation, our determination would be based on interpretations of the EIT Law prevailing at that time. 12 If the PRC tax authorities determine that Huayue Electronics is a “resident enterprise” for PRC enterprise income tax purposes, a number of unfavorable PRC tax consequences could follow: · First, we may be subject to the enterprise income tax at a rate of 25% on our worldwide taxable income.This would mean that any non-China source income would be subject to PRC enterprise income tax at a rate of 25%, the same rate applied to corporate income earned within China.Currently, however, we have no non-China source income. · Second, although under the EIT Law and its implementing rules dividends paid to our non-PRC subsidiary from our PRC subsidiary would qualify as “tax-exempt income,” we cannot guarantee that such dividends will not be subject to a 10% withholding tax, as the PRC foreign exchange control authorities, which enforce the withholding tax, have not yet issued guidance with respect to the processing of outbound remittances to entities that are treated as resident enterprises for PRC enterprise income tax purposes.Currently, neither our U.S. parent corporation nor our Delaware subsidiary has any significant cash resources or liquid assets.Unless and until our U.S. parent corporation obtains funds from the sale of securities, the funds required to operate our U.S. parent corporation and our Delaware subsidiary must be obtained either from loans by related parties or by dividends paid by our PRC subsidiary.Imposition of a withholding tax on such dividends could interfere with our ability to finance the operations of our U.S. parent and Delaware subsidiary. · Third, it is possible that future guidance issued with respect to the new “resident enterprise” classification could result in a situation in which the PRC will attempt to impose a 10% withholding tax on dividends that Huayue Electronics pays to our non-PRC stockholders. · Finally, it is possible that resident enterprise classification could result in the PRC seeking to tax any gains derived by our non-PRC stockholders from transferring their shares in our company. Although most of our non-PRC shareholders would not be subject to the jurisdiction of the PRC tax authorities, the uncertainty regarding whether they may be liable to pay such a tax could be a burden for some of our shareholders, particularly those who have business or other interests in the PRC. We have limited business insurance coverage. The insurance industry in the PRC is still at an early stage of development. Insurance companies in China offer limited business insurance products.Chinese insurance companies do not, to our knowledge, offer business liability insurance.Other than coverage for certain accidents, we do not have general business liability insurance coverage for our operations.Moreover, while business disruption insurance is available, we have determined that the risks of disruption and cost of the insurance are such that we do not require it at this time.Any business disruption, litigation or natural disaster might result in substantial costs and diversion of resources. Because our funds are held in banks which do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. Banks and other financial institutions in the PRC do not provide insurance for funds held on deposit.As a result, in the event of a bank failure, we may not have access to funds on deposit. Depending upon the amount of money we maintain in a bank that fails, our inability to have access to our cash could impair our operations, and, if we are not able to access funds to pay our suppliers, employees and other creditors, we may be unable to continue in business. 13 Failure to comply with PRC regulations relating to the establishment of offshore special purpose companies by PRC residents may subject our PRC resident shareholders to personal liability, limit our ability to acquire PRC companies or to inject capital into our PRC subsidiary, limit our PRC subsidiary’s and affiliate’s ability to distribute profits to us or otherwise materially adversely affect us. In October 2005, SAFE issued the Notice on Relevant Issues in the Foreign Exchange Control over Financing and Return Investment Through Special Purpose Companies by Residents Inside China, generally referred to as Circular 75.Circular 75 required PRC residents to register with the competent local SAFE branch before establishing or acquiring control over an offshore special purpose company, or SPV, for the purpose of engaging in an equity financing outside of China on the strength of domestic PRC assets originally held by those residents. Internal implementing guidelines issued by SAFE, which became public in June 2007 (known as Notice 106), expanded the reach of Circular 75 by (1) purporting to cover the establishment or acquisition of control by PRC residents of offshore entities which merely acquire “control” over domestic companies or assets, even in the absence of legal ownership; (2) adding requirements relating to the source of the PRC resident’s funds used to establish or acquire the offshore entity; covering the use of existing offshore entities for offshore financings; (3) purporting to cover situations in which an offshore SPV establishes a new subsidiary in China or acquires an unrelated company or unrelated assets in China; and (4) making the domestic affiliate of the SPV responsible for the accuracy of certain documents which must be filed in connection with any such registration, notably, the business plan which describes the overseas financing and the use of proceeds.Amendments to registrations made under Circular 75 are required in connection with any increase or decrease of capital, transfer of shares, mergers and acquisitions, equity investment or creation of any security interest in any assets located in China to guarantee offshore obligations, and Notice 106 makes the offshore SPV jointly responsible for these filings. Failure to comply with the requirements of Circular 75, as applied by SAFE in accordance with Notice 106, may result in fines and other penalties under PRC laws for evasion of applicable foreign exchange restrictions. Any such failure could also result in the SPV’s affiliates being impeded or prevented from distributing their profits and the proceeds from any reduction in capital, share transfer or liquidation to the SPV, or from engaging in other transfers of funds into or out of China. We have advised our shareholders who are PRC residents, as defined in Circular 75, to register with the relevant branch of SAFE, as currently required, in connection with their equity interests in us and our acquisitions of equity interests in our PRC subsidiary and affiliate. However, we cannot provide any assurances that their existing registrations have fully complied with, and they have made all necessary amendments to their registration to fully comply with, all applicable registrations or approvals required by Circular 75. Moreover, because of uncertainty over how Circular 75 will be interpreted and implemented, and how or whether SAFE will apply it to us, we cannot predict how it will affect our business operations or future strategies. For example, our present and prospective PRC subsidiary’s and affiliate’s ability to conduct foreign exchange activities, such as the remittance of dividends and foreign currency-denominated borrowings, may be subject to compliance with Circular 75 by our PRC resident beneficial holders. In addition, such PRC residents may not always be able to complete the necessary registration procedures required by Circular 75. We also have little control over either our present or prospective direct or indirect shareholders or the outcome of such registration procedures. A failure by our PRC resident beneficial holders or future PRC resident shareholders to comply with Circular 75, if SAFE requires it, could subject these PRC resident beneficial holders to fines or legal sanctions, restrict our overseas or cross-border investment activities, limit our subsidiary’s and affiliate’s ability to make distributions or pay dividends or affect our ownership structure, which could adversely affect our business and prospects. 14 Failure to comply with the U S. Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. As our ultimate holding company is a U.S. corporation, we are subject to the U.S. Foreign Corrupt Practices Act, which generally prohibits U.S. companies from engaging in bribery or other prohibited payments to foreign officials for the purpose of obtaining or retaining business. Foreign companies, including some that may compete with us, are not subject to these prohibitions. Corruption, extortion, bribery, pay-offs, theft and other fraudulent practices may occur from time-to-time in the PRC. We can make no assurance, however, that our employees or other agents will not engage in such conduct for which we might be held responsible. If our employees or other agents are found to have engaged in such practices, we could suffer severe penalties and other consequences that may have a material adverse effect on our business, financial condition and results of operations. Uncertainties with respect to the PRC legal system could limit the legal protections available to you and us. We conduct substantially all of our business through our operating subsidiaries in the PRC. Our operating subsidiaries are generally subject to laws and regulations applicable to foreign investments in China and, in particular, laws applicable to foreign-invested enterprises. The PRC legal system is based on written statutes, and prior court decisions may be cited for reference but have limited precedential value. Since 1979, a series of new PRC laws and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China. However, since the PRC legal system continues to evolve, the interpretations of many laws, regulations and rules are not always uniform and enforcement of these laws, regulations and rules involve uncertainties, which may limit legal protections available to us. In addition, any litigation in China may be protracted and result in substantial costs and diversion of resources and management attention. We are a Delaware holding company and most of our assets are located outside of the United States. All of our current operations are conducted in the PRC. In addition, all of our directors and officers are nationals and residents of the PRC. All of the assets of these persons is located outside the United States. As a result, it may be difficult for you to effect service of process within the United States upon these persons. It may also be difficult for you to enforce in U.S. courts judgments on the civil liability provisions of the U.S. federal securities laws against us and our officers and directors, who are not residents in the United States and the substantial majority of whose assets are located outside of the United States. In addition, there is uncertainty as to whether the courts of the PRC would recognize or enforce judgments of U.S. courts. Courts in China may recognize and enforce foreign judgments in accordance with the requirements of the PRC Civil Procedures Law based on treaties between China and the country where the judgment is made or on reciprocity between jurisdictions. China does not have any treaties or other arrangements that provide for the reciprocal recognition and enforcement of foreign judgments with the United States. In addition, according to the PRC Civil Procedures Law, courts in the PRC will not enforce a foreign judgment against us or our directors and officers if they decide that the judgment violates basic principles of PRC law or national sovereignty, security or the public interest. So it is uncertain whether a PRC court would enforce a judgment rendered by a court in the United States. The Company is not likely to hold annual shareholder meetings in the next few years. Management does not expect to hold annual meetings of shareholders in the next few years, due to the expense involved.The current members of the Board of Directors were appointed to that position by the previous directors.If other directors are added to the Board in the future, it is likely that the current directors will appoint them.As a result, the Company’s shareholders will have no effective means of exercising control over its operations. 15 Our common stock is subject to penny stock rules. Our common stock is subject to Rule 15g-1 through 15g-9 under the Exchange Act, the SEC regulations for “penny stocks.” Penny stocks include any equity security that is not listed on a national exchange and has a market price of less than $5.00 per share, subject to certain exceptions. The regulations impose certain sales practice requirements on broker-dealers which sell penny stock to persons other than established customers and “accredited investors” (generally, individuals with a net worth in excess of $1,000,000 or an annual incomes exceeding $200,000 (or $300,000 together with their spouses)). For transactions covered by this rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser's written consent to the transaction prior to the sale. In addition, prior to any non-exempt buy/sell transaction in a penny stock, a disclosure schedule defined by the SEC relating to the penny stock market must be delivered to the purchaser of such penny stock. This disclosure must include the amount of commissions payable to both the broker-dealer and the registered representative and current price quotations for the common stock. The regulations also require that monthly statements be sent to holders of penny stock that disclose recent price information for the penny stock and information of the limited market for penny stocks. These rules adversely affect the ability of broker-dealers to sell penny stock, and may adversely affect the market liquidity of our common stock if it becomes subject to the penny stock rules. ITEM 1BUNRESOLVED STAFF COMMENTS Not Applicable. ITEM 2.DESCRIPTION OF PROPERTY Changzhou Huayue produces both its induction lamps and electrolytic capacitors at a facility in Changzhou City.This factory has a production base of 15,000 square meters that can generate up to 150 million RMB, or $23.8 million, in revenue per year.This facility is leased, under an agreement with a 60 month term that began in January, 2011 at a monthly rent of 20,000 RMB, or $3,134.We also rent our Research Development Center in Shanghai. We expect that our current facilities will be adequate for our operations for the foreseeable future. ITEM 3.LEGAL PROCEEDINGS None. ITEM 4. MINE SAFETY DISCLOSURES Not Applicable. 16 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. (a) Market Information Our common stock is currently listed for quotation on the OTCQB Market system under the symbol “HUAY.”Since July 30, 2010, our common stock has been quoted on either the OTCQB Market or the OTC Bulletin Board.The following table sets forth for the respective periods indicated the prices of the common stock, as reported by the OTCQB Market or the OTC Bulletin Board.Such prices are based on inter-dealer bid and asked prices, without markup, markdown, commissions, or adjustments and may not represent actual transactions. Bid Quarter Ending High Low August 31, 2011 $ $ November 30, 2011 $ $ February 28, 2012 $ $ May 31, 2012 $ $ August 31, 2012 $ $ November 30, 2012 $ $ February 28, 2013 $ $ May 31, 2013 $ $ (b) Shareholders On August 18, 2013 there were approximately 130 holders of record of our common stock. (c)Dividends Since the Company’s incorporation, no dividends have been paid on our Common Stock. We intend to retain any earnings for use in our business activities, so it is not expected that any dividends on our common stock will be declared and paid in the foreseeable future. (d)Securities Authorized for Issuance Under Equity Compensation Plans The information set forth in the table below regarding equity compensation plans (which include individual compensation arrangements) was determined as of May 31, 2013. 17 Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders 0 N.A. 0 Equity compensation plans not approved by security holders 0 N.A. 0 Total 0 N.A. 0 (e)Sale of Unregistered Securities Huayue Electronics did not effect any unregistered sales of equity securities during the quarter ended May 31, 2013. (f) Repurchase of Equity Securities Huayue Electronics, Inc. did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the quarter ended May 31, 2013. ITEM 6.SELECTED FINANCIAL DATA Not applicable. 18 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONS AND RESULTS OF OPERATIONS Results of Operations The following data is derived from the Company’s Consolidated Statements of Income and Comprehensive Income for the years ended May 31, 2013 and 2012: For The Years Ended May 31, Change Percentage Change Net sales $ $ 68 % Cost of goods sold 16 % Gross profit % Gross Profit Margin % 39
